DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 02/09/2021.  
Claims 1-20 are pending in the case.  
No claims have been cancelled or added.  
Claims 1, 11 and 17 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,761,699 in view of Brock et al. (US 2009/0199275 A1, published 08/06/2009, hereinafter “Brock”). 

.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,156,970 in view of Brock. 

The main difference between the current claim set and the claim set of the cited Patent is that the package in the current claim set is a virtual box and opening the package comprises opening a lid of flaps of the virtual box.  This deficiency is remedied by Brock since Brock teaches that a package can be a virtual box and opening the package can comprise opening a cover (lid) of the virtual box (Brock: Figs. 12A-12B, ¶ [0100]-[0101]).  Accordingly, one would have been motivated to make such a combination in order to provide another effective interactive packaging simulation.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,195,369 B2 in view of Brock. 

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious  to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Claim(s) 1, 3-5, 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brock in view of Ganz et al. (US 2008/0163055 A1, published 07/03/2008, hereinafter “Ganz”) and further in view of Velazquez et al. (US 2008/0162261 A1, published 07/03/2008, hereinafter “Velazquez”).

Independent Claim 1:
	Brock discloses a system comprising:
one or more processors (Brock: Fig. 1, ¶ [0031], [0039], [0040].); and 
logic encoded in one or more tangible media for execution by the one or more processors and when executed operable to perform operations comprising (Brock: Fig. 1, ¶ [0031], [0039], [0040].): 
transmitting a visual representation of a virtual box containing one or more virtual items, the virtual box having a box lid or box flaps to a client device for display to a user (The virtual environment is managed by the server and presented to the user on the user device via a web browser, Brock: abstract, ¶ [0040].  The virtual environment can present a received gift box containing a virtual item, Brock: Figs. 12A-12B, ¶ [0098], [0099].  As illustrated in Figs. 12A-12B, the gift box comprises a lid.); 
receiving touch-based input from the user on the virtual box displayed via a graphical user interface of the client device, the touch-based input indicating opening of the virtual box by the user (The user can provide input to select the gift, Brock: Figs. 12A-12B, ¶ [0100].  The user can provide input via a touch pad or touch screen, Brock: ¶ [0041].); 
transmitting, to the client device, signals that are used by the client device to provide feedback to the user from the client device in conjunction with the opening of the virtual box, the opening of the virtual box comprising exposing at least one of the virtual items (In response to receiving the input to select the gift, visual feedback is provided as the gift box is being opened, Brock: Figs. 12A-12B, ¶ [0040], [0100]-[0102].); and 
generating for display the at least one of the virtual items on the graphical user interface (Brock: Figs. 12A-12B, ¶ [0040], [0100]-[0102].).
Brock provides an example embodiment wherein the virtual item is a bottle of water.  Examiner considers a bottle to be equivalent to a package since it is a container that holds another substance (water).  However, the virtual items are not limited to a bottle of water.  Brock teaches that “in other embodiments nearly any real or imagined object may be presented as a gift”, Brock: ¶ [0101].  Accordingly, Examiner considers it obvious for one of ordinary skill in the art to use a pack of cards as the virtual item.  This conclusion is further justified by the fact that a virtual pack of cards has already been 
Accordingly, Brock in view of Ganz teaches a system wherein the executed logic performs:
transmitting a visual representation of a virtual box containing one or more packages of virtual items and having a box lid or box flaps to a client device for display to a user, 
transmitting, to the client device, signals that are used by the client device to provide feedback to the user from the client device in conjunction with the opening of the virtual box, the opening of the virtual box comprising exposing at least one of the packages of virtual items; and 
generating for display the at least one of the packages of virtual items on the graphical user interface.
Brock in view of Ganz does not appear to expressly teach a system wherein the feedback comprises haptic feedback.
However, Velazquez teaches a system wherein haptic feedback is combined with visual feedback when a package is opened (Velazquez: Fig. 1, ¶ [0045]-[0046].).  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Brock in view of Ganz wherein haptic feedback is combined with visual feedback when a package is opened, as taught by Velazquez.

In implementing the haptic feedback feature of Velazquez into the invention of Brock in view of Ganz, the package (as taught by Velazquez) would correspond to the gift box of Brock since the gift box is a package that comprises a virtual item in the invention of Brock in view of Ganz.  Accordingly, in combination, Brock in view of Ganz and further in view of Velazquez further teaches a system wherein the executed logic performs:
transmitting, to the client device, signals that are used by the client device to provide haptic feedback to the user from the client device in conjunction with the opening of the virtual box, the opening of the virtual box comprising exposing at least one of the packages of virtual items.

Claim 3:
	The rejection of claim 1 is incorporated.  Brock in view of Ganz and further in view of Velazquez further teaches a system wherein the opening of the virtual box further comprises a box lid or box flaps opening animation as the user performs the touch- based input (Brock: Figs. 12A-12B, ¶ [0100].).

Claim 4:
	The rejection of claim 1 is incorporated.  Brock in view of Ganz and further in view of Velazquez further teaches a system wherein the opening of the virtual box further comprises a sound effect to reinforce the box lid or the box flaps opening of the virtual box as the user performs the touch-based input action (The simulation feedback for opening a package includes auditory feedback, Velazquez: ¶ [0045]-[0046].  Opening the packaging comprises opening a box lid, Brock: Figs. 12A-12B, ¶ [0100]-[0101].).

Claim 5:
	The rejection of claim 1 is incorporated.  Brock in view of Ganz and further in view of Velazquez further teaches a system wherein opening of the virtual box further comprises the box lid or the box flaps opening animation and a sound cue as the user performs the touch-based input (The simulation feedback for opening a package includes auditory feedback, Velazquez: ¶ [0045]-[0046].  Opening the packaging comprises an animation for opening a box lid, Brock: Figs. 12A-12B, ¶ [0100]-[0101].).

Claim 9:
	The rejection of claim 1 is incorporated.  Brock in view of Ganz and further in view of Velazquez further teaches a system wherein the system is part of a game (Brock: ¶ [0107].).

Claim 10:
	The rejection of claim 1 is incorporated.  Brock in view of Ganz and further in view of Velazquez further teaches a system wherein one or more of the packages of virtual items is a pack of cards and opening of the virtual box exposes one or more of the packages of cards within the virtual box, at least one of the packages of cards configured to be opened via touch-based input (A virtual object representing any real or imaginary object is exposed when the gift box is opened, Brock: Figs. 12A-12B, ¶ [0100]-[0101].  The virtual object can be a pack of cards, Ganz: Fig. 9H-9I, ¶ [0161].  The user is able to remove the product from the packaging, Velazquez: ¶ [0032], [0043], [0045], [0046].  The input device can be touch-screen, Velazquez: Fig. 2, ¶ [0036].).

Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brock in view of Ganz and further in view of Velazquez and further in view of Birnbaum et al. (US 2010/0013761, 01/21/2010, hereinafter “Birnbaum”).

Claim 2:
	The rejection of claim 1 is incorporated.  Brock in view of Ganz and further in view of Velazquez further teaches a system wherein the haptic feedback simulates a texture (Velazquez: ¶ [0043]-[0046].).
	Brock in view of Ganz and further in view of Velazquez does not appear to expressly teach a system wherein the simulated texture is generated by causing the client device to vibrate.
	However, Birnbaum teaches a system wherein the simulated texture is generated by causing the client device to vibrate (Birnbaum: ¶ [0018], [0019], [0023], [0026], [0027], [0031], [0048], [0057], [0061].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Brock in view of Ganz and further wherein the simulated texture is generated by causing the client device to vibrate, as taught by Birnbaum.
	One would have been motivated to make such a combination in order to provide a more effective means for generating tactile textures while the user is interacting with the virtual objects (Birnbaum: ¶ [0018], [0019], [0023], [0026], [0027], [0031], [0048], [0057], [0061].).

Claim(s) 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brock in view of Ganz and further in view of Velazquez and further in view of Li (US 2011/0246335, published 10/06/2011, hereinafter “Li”).

Claim 6:
	The rejection of claim 1 is incorporated.  Brock in view of Ganz and further of Velazquez does not appear to expressly teach a system wherein the logic when executed is further operable to perform operations comprising: 
providing a plurality of selections of packages of virtual items to the user, each of the selections comprising a visual representation of a package of virtual items; and 
receiving a selection of at least one of the plurality of selections of packages.
However, Li teaches a system wherein the logic when executed is further operable to perform operations comprising: 
providing a plurality of selections of packages of virtual items to the user, each of the selections comprising a visual representation of a package of virtual items (The system provides a virtual environment where the user can navigate to a virtual representations of real stores to purchase virtual representations of real products, Li: Figs. 3A-3B, ¶ [0009], [0012], [0015], [0023], [0027], [0032].  The virtual packaged products of the same type can be displayed in a designated section of the store, Li: Fig. 3B, ¶ [0025].  Although in the illustrated embodiment a packaged item corresponds to a battery or a charger, it is implied that the package can comprise multiple items for other types of products since the packaged items correspond to real products for various types of real stores (e.g. Fig. 3A illustrates boutique stores, phone store, electronics store and department store), and there are many examples of various types of products that comprise a package of multiple items (e.g. the pack of cards of Ganz, see Ganz: Figs. 9H-9I, abstract, ¶ [0161]-[0165].); and 
receiving a selection of at least one of the plurality of selections of packages (Li: Fig. 3B, ¶ [0011].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Brock in view of Ganz and further of Velazquez wherein the logic when executed is further operable to perform operations comprising: 
providing a plurality of selections of packages of virtual items to the user, each of the selections comprising a visual representation of a package of virtual items; and 
receiving a selection of at least one of the plurality of selections of packages, as taught by Li.
One would have been motivated to make such a combination in order to provide an effective means for purchasing products (Li: Fig. 3A-3B, ¶ [0009], [0011], [0032].).

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brock in view of Ganz and further in view of Velazquez, further in view of Harris (US 2006/0178952 A1, published 08/10/2006, hereinafter “Harris”) and further in view of Tumanov et al. (US 2013/0002565 A1, published 01/03/2013, hereinafter “Tumanov”).

Claim 7:
	The rejection of claim 1 is incorporated.  Brock in view of Ganz and further in view of Velazquez further teaches a system wherein the touch-based input comprises an input relative to the virtual box, the input causing the one or more processors to execute the logic to perform operations comprising of at least a portion a box lid or at least one box flap opening animation as the user performs the touch-based input (Brock: ¶ [0100].).
	Brock in view of Ganz and further in view of Velazquez does not appear to expressly teach a system wherein the input is a tap input.
	Harris in view of Tumanov teaches a system wherein the input is a tap input (The user can open the box by selecting a movement key, Harris: Fig. 1B, claims 36 and 37, ¶ [0034], [0039].  Although Harris describes the manipulation of a key via interactions with a cursor (Harris: ¶ [0056], it would have been obvious to one of ordinary skill in the art to implement a virtual key in a touch based system.  Tumanov provides an example of a key based touch input wherein the virtual key is actuated via a tap input, Tumanov: abstract, ¶ [0039].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Brock in view of Ganz and further in view of Velazquez wherein the input is a tap input, as taught by Harris in view of Tumanov.
	One would have been motivated to make such a combination in order to provide an effective means for opening the virtual box.
	
Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brock in view of Ganz and further in view of Velazquez and further in view of Kim et al. (US 2011/0093778 A1, published 04/21/2011, hereinafter “Kim”).

Claim 8:
	The rejection of claim 1 is incorporated.  Brock in view of Ganz and further in view of Velazquez does not appear to expressly teach a system wherein the touch-based input comprises a swipe input relative to the package, the swipe input tracing a path across at least the lid of the virtual box or the one or more box flaps, the swipe input causing the one or more processors to execute the logic to perform operations comprising executing an opening animation of the box lid or the box flaps crossed by the path as the user performs the touch-based input.
	However, Kim teaches a system wherein the touch-based input comprises a swipe input relative to the package, the swipe input tracing a path across at least the lid of the virtual box or the one or more box flaps, the swipe input causing the one or more processors to execute the logic to perform operations comprising executing an opening animation of the box lid or the box flaps crossed by the path as the user performs the touch-based input (Kim: Fig. 26, ¶ [0261].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Brock in view of Ganz and further in view of Velazquez wherein the touch-based input comprises a swipe input relative to the package, the swipe input tracing a path across at least the lid of the virtual box or the one or more box flaps, the swipe input causing the one or more processors to execute the logic to perform operations comprising executing an opening animation of the box lid or the box flaps crossed by the path as the user performs the touch-based input, as taught by Kim.
	One would have been motivated to make such a combination in order to provide an effective means for opening the virtual box (Kim: Fig. 26, ¶ [0261].).

Claim(s) 11-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganz in view of Harris, further in view of Brock, further in view of Velazquez and further in view of Birnbaum.

Independent Claim 11:
	Ganz discloses client device comprising:
one or more processors (Ganz: Fig. 3, ¶ [0096]-[0097]); and 
logic encoded in one or more tangible media for execution by the one or more processors and when executed operable to perform operations comprising (Ganz: Fig. 3, ¶ [0096]-[0097]): 
receiving a selection of a product containing one or more packages of virtual items displayed on a graphical user interface of the client device, the selection received from a user of the client device (The user is provided an interface with a plurality of selectable products, Ganz: Fig. 8A, ¶ [0154].  The product can include a pack of trading cards, Gans: Fig. 9H, ¶ [0161].); 
displaying the selected product on the graphical user interface to the user (The selected product can be displayed on the user interface, Ganz: Fig. 8A, ¶ [0154].); 
Ganz does not appear to expressly teach a device wherein:
the product comprises a virtual box;
the operations comprises:
receiving touch-based input at the graphical user interface from the user on the virtual box, the touch-based input indicating opening of the virtual box; 
vibrating the graphical user interface in conjunction with the opening of the virtual box to mimic a physical opening of the virtual box, the opening of the virtual box comprising opening a lid or one or more box flaps to expose the one or more packages of virtual items; and 
displaying the one or more packages of virtual items of the virtual box on the graphical user interface.
However, Harris teaches a device wherein:
the product comprises a virtual box (The product can include an outer packaging and an inner packaging, Harris: claim 36.  The outer packaging can be a box while the inner packaging is the product itself, Harris: claim 37, ¶ [0039].);
the operations comprises:
receiving an input at the graphical user interface from the user on the virtual box, the input indicating opening of the virtual box (The user can provide an input to open the virtual box, Harris: ¶ [0039].); 
displaying the one or more packages of virtual items of the virtual box on the graphical user interface (The product can include an outer packaging and an inner packaging, Harris: claim 36.  The outer packaging can be a box while the inner packaging is the product itself, Harris: claim 37, ¶ [0039].  The user can expose the product by opening the box, Harris: ¶ [0039].).
wherein:
the product comprises a virtual box;
the operations comprises:
receiving an input at the graphical user interface from the user on the virtual box, the input indicating opening of the virtual box; 
displaying the one or more packages of virtual items of the virtual box on the graphical user interface, as taught by Harris.
One would have been motivated to make such a combination in order to provide a more realistic interaction with the product (Harris: abstract, ¶ [0039]). 
Ganz in view of Harris does not appear to expressly teach a device wherein:
the input is a touch based input; and
the operations comprises:
vibrating the graphical user interface in conjunction with the opening of the virtual box to mimic a physical opening of the virtual box, the opening of the virtual box comprising opening a lid or one or more box flaps to expose the one or more packages of virtual items.
However, Brock teaches a device wherein:
the input is a touch based input (The user can provide input to select the package, Brock: Figs. 12A-12B, ¶ [0100].  The user can provide input via a touch pad or touch screen, Brock: ¶ [0041].); and
the operations comprises:
providing feedback in the graphical user interface in conjunction with the opening of the virtual box to mimic a physical opening of the virtual box, the opening of the virtual box comprising opening a lid or one or more box flaps to expose the virtual item (The user can open the box via a touch input, which causes the cover of the box (lid) to be opened via an animation, Brock: Figs. 12A-12B, ¶ [0100]-[0101].).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the device of Ganz in view of Harris wherein:
the input is a touch based input; and
the operations comprises:
providing feedback in the graphical user interface in conjunction with the opening of the virtual box to mimic a physical opening of the virtual box, the opening of the virtual box comprising opening a lid or one or more box flaps to expose the virtual item, as taught by Brock.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective means for opening the virtual box (Brock: Figs. 12A-12B, ¶ [0100]-[0101].).
Brock provides an example embodiment wherein the virtual item is a bottle of water.  Examiner considers a bottle to be equivalent to a package since it is a container that holds another substance (water).  However, the virtual items are not limited to a bottle of water.  Brock teaches that “in other embodiments nearly any real or imagined wherein the operation comprises providing feedback in the graphical user interface in conjunction with the opening of the virtual box to mimic a physical opening of the virtual box, the opening of the virtual box comprising opening a lid or one or more box flaps to expose the one or more packages of virtual items.
Ganz in view of Harris and further in view of Brock does not appear to expressly teach a device wherein the feedback comprises vibrating the graphical user interface.
However, Velazquez teaches a device wherein the feedback comprises a texture simulation of the packaging (Velazquez: ¶ [0045]-[0046].).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the device of Brock in view of Ganz wherein the feedback comprises a texture simulation of the packaging, as taught by Velazquez.
One would have been motivated to make such a combination in order to enhance the user’s experience by providing a more realistic interaction with the package within the virtual environment (Velazquez: ¶ [0045]-[0046].).
In implementing the texture simulation feature of Velazquez into the invention of Ganz in view of Harris and further in view of Brock, the package (as taught by Velazquez) would correspond to the outer packaging of Harris since the outer packaging is the packaging that is being opened in the invention of Ganz in view of Harris and further in view of Brock.
wherein the texture simulation comprises vibrating the graphical user interface.
	However, Birnbaum teaches a device wherein the texture simulation comprises vibrating the graphical user interface (Birnbaum: ¶ [0018], [0019], [0023], [0026], [0027], [0031], [0048], [0057], [0061].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the device of Ganz in view of Harris, further in view of Brock and further in view of Velazquez wherein the texture simulation comprises vibrating the graphical user interface, as taught by Birnbaum.
	One would have been motivated to make such a combination in order to provide a more effective means for generating tactile textures while the user is interacting with the virtual objects (Birnbaum: ¶ [0018], [0019], [0023], [0026], [0027], [0031], [0048], [0057], [0061].).

Claim 12:
	The rejection of claim 11 is incorporated.  Ganz in view of Harris, further in view of Brock, further in view of Velazquez and further in view of Birnbaum further teaches a device further comprising providing feedback to the user corresponding to the opening of the virtual box, the feedback comprising an animation that represents the opening of the virtual box lid or the one or more virtual box flaps (Brock: Figs. 12A-12B, ¶ [0100].).

Claim 13:
	The rejection of claim 11 is incorporated.  Ganz in view of Harris, further in view of Brock, further in view of Velazquez and further in view of Birnbaum further teaches a device further comprising providing feedback to the user corresponding to the opening of the virtual box, the feedback comprising a sound associated with the opening of the virtual box lid or the one or more virtual box flaps (The simulation feedback for opening a package includes auditory feedback, Velazquez: ¶ [0045]-[0046].  Opening the packaging comprises opening a box lid, Brock: Figs. 12A-12B, ¶ [0100]-[0101].).

Claim 14:
	The rejection of claim 11 is incorporated.  Ganz in view of Harris, further in view of Brock, further in view of Velazquez and further in view of Birnbaum further teaches a device wherein the one or more packages of virtual items from within the the opened virtual box are one or more packs of virtual cards (Velazquez teaches a method for providing a simulation feedback for opening packaging of a product in order to open the product in a realistic manner, Velazquez: ¶ [0045]-[0046].  Harris teaches that the product can have an inner packaging and an outer packaging, Harris: claims 36 and 37.  Accordingly, it would have been obvious to apply the simulation feedback of Velazquez to both the outer and inner packaging of Harris since both the inner and the outer packaging of Harris needs to be opened in order to view the product.  One would have been motivated to make such a combination in order to provide a consistent simulation of opening a packaged product when the packaging comprises multiple layers.  The product can be a pack of cards that contains a plurality of cards, Ganz: ¶ [0061].).

Claim 15:
	The rejection of claim 11 is incorporated.  Ganz in view of Harris, further in view of Brock, further in view of Velazquez and further in view of Birnbaum further teaches a device wherein the performed operations further comprise a game environment, the game environment comprising the virtual store including the virtual box containing the one or more virtual items (The interface can comprise a virtual game world, Ganz: ¶ [0058]-[0059].  The virtual world can comprise a virtual store where the user can view products, Ganz: Figs. 8A, 9H and 9I, ¶ [0154], [0161].  The products can be contained within a packaging box, Harris: claims 36 and 37, ¶ [0039].).

Claim 16:
	The rejection of claim 11 is incorporated.  Ganz in view of Harris, further in view of Brock, further in view of Velazquez and further in view of Birnbaum further teaches a device further comprising playing a custom animation to display confirmation of a selection of the one of the one or more packages of virtual items contained in the virtual box (Velazquez teaches a method for providing a simulation feedback, including visual feedback (animation), for opening packaging of a product in response to user input in order to open the product in a realistic manner, Velazquez: ¶ [0045]-[0046].  Harris teaches that the product can have an inner packaging and an outer packaging, Harris: claims 36 and 37.  Accordingly, it would have been obvious to apply the simulation feedback (including the visual feedback/animation) in response to user input (selection) of Velazquez to both the outer packaging (virtual box) and inner packaging (product packaging) of Harris since both the inner and the outer packaging of Harris needs to be .

Claim(s) 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris in view of Brock and further in view of Ganz.

Independent Claim 17:
	Harris discloses a method comprising:
receiving an input on a virtual box, the virtual box displayed to a user via a graphical user interface of a client device, the input indicating opening of the virtual box (The user can provide input to open a virtual box, Harris: Fig. 3A, ¶ [0039].); 
providing a package opening animation to the user as the user performs the touch-based input, the virtual box opening animation providing a visual cue mimicking a physical opening of the virtual box, the opening of the virtual box comprising opening a virtual box lid or one or more virtual box flap so as to expose at least one of a plurality of virtual items (In response to receiving the input to select the gift, visual feedback (animation) is provided that comprises removing the cover (lid) of the gift box, Brock: Figs. 12A-12B, ¶ [0040], [0100]-[0102].); and 
generating for display at least one virtual item on the graphical user interface (The user can view the product within the box, Harris: ¶ [0039].).
wherein:
the input is a touch-based input;
the user is provided with a package opening animation as the user performs the touch-based input, the virtual box opening animation providing a visual cue mimicking a physical opening of the virtual box, the opening of the virtual box comprising opening a virtual box lid or one or more virtual box flap so as to expose at least one of a plurality of virtual items; and
the virtual item is one of a plurality of virtual items. 
However, Brock teaches a method wherien:
the input is a touch-based input (The user can provide input to open the box package, Brock: Figs. 12A-12B, ¶ [0100].  The user can provide input via a touch pad or touch screen, Brock: ¶ [0041].);
the user is provided with a package opening animation as the user performs the touch-based input, the virtual box opening animation providing a visual cue mimicking a physical opening of the virtual box, the opening of the virtual box comprising opening a virtual box lid or one or more virtual box flap so as to expose at least one virtual item (In response to receiving the input to select the box package, visual feedback (animation) is provided that comprises removing the cover (lid) of the box package, Brock: Figs. 12A-12B, ¶ [0040], [0100]-[0102].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Harris wherein:
the input is a touch-based input;
the user is provided with a package opening animation as the user performs the touch-based input, the virtual box opening animation providing a visual cue mimicking a physical opening of the virtual box, the opening of the virtual box comprising opening a virtual box lid or one or more virtual box flap so as to expose at least one virtual item, as taught by Brock.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective means for opening the box package (Brock: Figs. 12A-12B, ¶ [0040], [0100]-[0102]).
Harris in view of Brock does not appear to expressly teach a method wherein the virtual item is one of a plurality of virtual items.
However, Ganz teaches a method wherein the virtual item is one of a plurality of virtual items (The package can comprise a plurality of trading cards (virtual item), Ganz: Figs. 9H-9I, ¶ [0068]-[0069], [0161]).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Harris in view of Brock wherein the virtual item is one of a plurality of virtual items, as taught by Ganz.
One would have been motivated to make such a combination in order to provide a realistic representation of products that comprises multiple items (Ganz: Figs. 9H-9I, ¶ [0068]-[0069], [0161]).

Claim 20:
	The rejection of claim 17 is incorporated.  Harris in view of Brock and further in view of Ganz further teaches a method further comprising executing a program environment that includes a virtual store, the virtual store comprising a plurality of virtual boxes, the plurality of virtual boxes including the plurality of virtual items (The interface can comprise a virtual game world, Ganz: ¶ [0058]-[0059].  The virtual world can comprise a virtual store where the user can view products, Ganz: Figs. 8A, 9H and 9I, ¶ [0154], [0161].  The products can be contained within a packaging box, Harris: claims 36 and 37, ¶ [0039].).

Claim(s) 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris in view of Brock, further in view of Ganz and further in view of Velazquez.

Claim 18:
	The rejection of claim 17 is incorporated.  Harris in view of Brock and further in view of Ganz further teaches a method further comprising providing an feedback as the user performs the touch-based input, the feedback mimicking the physical opening of the virtual box lid or the one or more virtual box flaps (Brock: Figs. 12A-12B, ¶ [0100]-[0101].).
	Harris in view of Brock and further in view of Ganz does not appear to expressly teach a method wherein the feedback comprises an audio cue.
	However, Velazquez teaches a method wherein the feedback comprises an audio cue (Velazquez: Fig. 1, ¶ [0045]-[0046].). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Harris in view of Brock and further in view of Ganz wherein the feedback comprises an audio cue, as taught by Velazquez.
One would have been motivated to make such a combination in order to enhance the user’s experience by providing a more realistic interaction with the package within the virtual environment (Velazquez: ¶ [0045]-[0046].).

Claim 19:
	The rejection of claim 17 is incorporated.  Harris in view of Brock and further in view of Ganz further teaches a method further comprising providing an feedback as the user performs the touch-based input, the feedback mimicking the physical opening of the virtual box lid or the one or more virtual box flaps (Brock: Figs. 12A-12B, ¶ [0100]-[0101].).
	Harris in view of Brock and further in view of Ganz does not appear to expressly teach a method wherein the feedback comprises haptic feedback and an audio cue.
	However, Velazquez teaches a method wherein the feedback comprises haptic feedback and an audio cue (Velazquez: Fig. 1, ¶ [0045]-[0046].). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Harris in view of Brock and further in view of Ganz wherein the feedback comprises haptic feedback and an audio cue, as taught by Velazquez.
.
	 
Response to Arguments
Applicant’s amendment to claims 14-16 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 14-16 are respectfully withdrawn.

Applicant’s prior art arguments have been fully considered but they are not persuasive.
In regards to claims 1 and 11, Applicant argues that the prior art of record does not teach a virtual box containing one or more packages of virtual items and that opening of the virtual box comprises exposing at least one of the packages of virtual items because Ganz does not teach the claimed opening of a virtual box to expose at least one of the packages of virtual items (Remarks: pages 8 and 9).  Examiner respectfully disagrees.
The cited limitation relies on a particular combination of features from Brock and Ganz.  Instead of considering the combination of features as outlined in the rejection of claim 1, Applicant has attacked the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 
In regards to claim 6, Applicant’s prior art argument is moot in view of the new grounds of rejection presented above.
In regards to claim 7, Applicant argues that the teachings of Tumanov and Harris does not disclose causing a processor to execute logic to perform an operation comprising displaying at least a portion of a box lid or box flap opening animation, as the user performs the touch-based input (Remarks: page 10).  Examiner respectfully disagrees.
The cited limitation relies on a particular combination of features from Brock, Tumanov and Harris.  Instead of considering the combination of features as outlined in the rejection of claim 7, Applicant has attacked the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).  Accordingly, Applicant’s argument is not persuasive.
In regards to claim 8, Applicant argues that the prior art of record does not teach the limitation of claim 8 because Kim does not teach the claimed swipe input relative to the virtual box because Kim’s gesture is a clamping gesture on the cover 2611 of the give box 2610 (Remarks: pages 10 and 11).  Examiner respectfully disagrees.
Kim teaches that the user provides a clamping gesture on the cover of the gift box and then pulls up to remove the cover from the gift box (Kim: Fig. 26, ¶ [0261]).  
In regards to claim 10, Applicant’s prior art argument is moot in view of the new grounds of rejection presented above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175